Citation Nr: 0415295	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of right first metatarsal fracture with 
traumatic arthritis and callous formation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1943 to February 
1946 and from September 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation, in excess of 10 percent, for the 
service-connected residuals of a fracture of the right first 
metatarsal.

This case has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected residuals of a right first 
metatarsal fracture with traumatic arthritis and callous 
formation are manifested by traumatic arthritis, 
osteoporosis, mild plantar flexion deformity, pain, 
stiffness, weakness, lack of endurance, and fatigability, 
resulting in moderately severe disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the service-
connected residuals of a right first metatarsal fracture with 
traumatic arthritis and callous formation have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5283, 5284 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of VA.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA will also request 
that the claimant provide any evidence in his/her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A 
(2002).  

Notice

With respect to notice, a June 2003 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claim, as well as his and VA's development responsibilities.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board observes 
that recent legislation authorizes VA to make a decision 
prior to the expiration of the one-year VCAA notice period.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.  In the June 
2003 letter, the veteran was advised that he may submit 
evidence showing that his right food disability had increased 
in severity and various types of evidence were listed, to 
include his own statement.  This implicitly requested him to 
submit any evidence in his possession that was relevant to 
his claim for an increased rating.  Indeed, in a letter 
issued in April 2004, the VA requested that the veteran send 
additional evidence regarding his appeal to the Board.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and private medical 
records, as well as VA treatment and examination records.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran underwent a VA examination in July 2003.  He 
complained of stiffness and weakness in his right foot, which 
was usually worse in the mornings when he first gets out of 
bed.  The veteran indicated that he had experienced frequent 
swelling of the feet, heat and redness.  He also complained 
of fatigability and lack of endurance.  The veteran, who had 
a stroke with a left hemiparesis and used a wheelchair, 
stated that he had difficulty learning to rewalk due to the 
pain in his right foot. 

After examination, the examiner reported that the veteran's 
right ankle plantar flexion was 30 degrees and dorsiflexion 
was 15 degrees.  He also indicated that the veteran 
complained of pain with passive range of motion on the right 
foot and with pressure on the sole of the foot.  The examiner 
noted that there was no edema and that the veteran had 
generalized weakness and verbalized tenderness on 
examination.  He further indicated that the veteran did not 
have any calluses or breakdown of the feet, that the 
veteran's feet were warm to touch and pink, that he did not 
have any hammertoes, high arches, or claw feet, and that he 
had a mild plantar flexion deformity when the foot was 
unsupported.  The examiner noted that old rays taken in July 
2001 showed traumatic arthritis and osteoporosis of the right 
foot at the first metatarsal area.  The veteran was diagnosed 
with a history of a fracture to the right foot, while in the 
service, with traumatic arthritis of the first metatarsal 
joint of the right foot.

Also of record are private and VA treatment records.  These 
records do not reflect treatment specifically for the 
service-connected right foot disability; rather, treatment 
for the residuals of a stroke with left hemiparesis is shown.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2003).  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, 20 percent.  
With x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, 10 percent.  Note 
(1):  The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Note (2):  The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  Id.

Diagnostic Code 5283 provides for a 10 percent rating for 
tarsal or metatarsal bones malunion or nonunion which is 
moderate, a 20 percent rating for moderately severe malunion 
or nonunion and a 30 percent rating for severe malunion or 
nonunion.  Diagnostic Code 5284 provides for a 10 percent 
rating for moderate foot injury, a 20 percent rating for 
moderately severe foot injury and a 30 percent rating for 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Codes 
5283, 5284.

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for his right foot disability.  In this regard, a rating for 
arthritis based on limitation of motion under the appropriate 
diagnostic code is not in order, as the rating schedule does 
not provide ratings for limitation of metatarsal motion.  
Under the criteria set forth under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a 20 percent evaluation is warranted 
when, in the absence of limitation of motion, there is x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The Board finds that an 
evaluation greater than 10 percent is not warranted under 
this provision as the documented medical evidence of record 
(July 2001 x-rays) continues to show that only one minor 
joint (the first right metatarsal) has been diagnosed with 
arthritis.  There is not involvement of a group of minor 
joints, but only one minor joint.  38 C.F.R. § 4.45(f).  The 
Board further notes that as the evidence does not reflect any 
malunion or nonunion of the right metatarsal bones, a higher 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The Board, however, does find that the 
medical evidence of record establishes that because of his 
right foot fracture residuals, the veteran suffers functional 
loss due to pain, weakness, fatigability, and lack of 
endurance, as well as mild plantar flexion deformity.  He 
reported right foot pain is worse than left foot pain.  
Radiographic changes are present.  While it is recognized 
that his stroke has resulted in virtually no ambulation, the 
fact remains that his symptoms are worse on the right side.  
Thus, the Board finds that his disability may be 
characterized as a moderately severe foot injury, resulting 
in a 20 percent evaluation.  A severe foot injury is not 
shown.  Hence, with resolution of doubt in the veteran's 
favor, the Board finds that competent evidence of record 
supports a finding for an increased evaluation, from 10 
percent disabling to 20 percent disabling, for right foot 
first metatarsal fracture residuals.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1) (2003).  In this 
regard, the Board finds that there has been no contention and 
no showing by the veteran that his right first metatarsal 
fracture residuals have resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for the service-connected residuals 
of a right first metatarsal fracture with traumatic arthritis 
and callous formation is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



